THE THIRTEENTH COURT OF APPEALS

                                    13-15-00563-CV


                                Michael A. McCann
                                        v.
                         Sondra Moreno and Vicky Crumbliss


                                   On appeal from the
                        36th District Court of Bee County, Texas
                           Trial Cause No. B-13-1345-CV-A


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

and remanded in part. The Court orders the judgment of the trial court AFFIRMED IN

PART and REVERSED AND REMANDED IN PART for further proceedings consistent

with its opinion.   Costs of the appeal are adjudged seventy-five percent against

appellant although he is exempt from payment due to his affidavit of inability to pay

costs and twenty-five percent against appellees.

      We further order this decision certified below for observance.

July 21, 2016